DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Specification

The disclosure is objected to because of the following informalities: “limestone layer 106” (paragraph 0031, line 10) should be -- “limestone layer 206 --.  
Appropriate correction is required.
The abstract of the disclosure is objected to because “1344105F.docx” (last line) should be deleted. Correction is required.  See MPEP § 608.01(b).

	Drawings

The drawings are objected to because block “218” (Fig. 2) and block “224” are not descriptively labeled.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several 

Claim Objections

Claim 2 is objected to because of the following informalities:  claim 2 lacks a period.  Appropriate correction is required.

Claim Interpretation

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: a raw seismic data module (claim 10), a tomographic velocity modeling module (claim 10), a seismic imaging module (claim 10), a geomechanical modeling module (claim 10), and a geomechanical velocity modeling module (claim 10).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1, 10, and 18, the written description does not sufficiently disclose “a first tomographic velocity model”, “a geomechanical model”, a geomechanical velocity 
Claim 10, the written description does not sufficiently disclose “tomographic velocity modeling module”, “seismic imaging module”, “geomechanical modeling module”, and “geomechanical velocity modeling module”. For example, the modules are merely shown as black boxes in Fig. 1.
 
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 10-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 10, claim limitations “tomographic velocity modeling module”, “seismic imaging module”, “geomechanical modeling module”, and “geomechanical velocity modeling module” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, 
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a) Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35
U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph;
Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:
Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the  structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

The remaining claims are also rejected under 35 U.S.C. 112, second paragraph, for being dependent upon a rejected base claim.

Note Regarding 35 USC § 101

Pursuant to the 2019 Revised Patent Subject Matter Eligibility Guidance, the following analysis is made:
Under step 1 of the Guidance, the claims fall within a statutory category.
Under prong 1, claims 1, 10, and 18 do not recite an abstract idea. 
Dependent claims 2-4, 6-9, 11-13, 15-17, and 19-21 also do not recite an abstract idea. 
	Dependent claims 5 and 14 recite an abstract idea (determining interval velocities) that is integrated into a practical application (generating a first tomographic model).
Thus, claims 1-21 are patent eligible under 35 USC 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 7, 8, 10, 11, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Sengupta et al. (US 2009/0303834) in view of Kacewicz et al. (US 2014/0233352).

Regarding claims 1, 10, and 18, Sengupta et al. discloses a computer-implemented method (paragraph 0125, lines 1-2; claim 14, lines 1-2; claim 19, lines 1-2), comprising:
	generating a first tomographic velocity model based on received raw seismic data (paragraph 0122, lines 1-2; 110);
	generating a geomechanical model based at least partially on received geomechanical data (paragraph 0121, lines 1-2) and the one or more initial seismic images (paragraph 0085, lines 1-9);

geomechanical simulations using the geomechanical model (deriving stresses and strains associated with the geomechanical model, paragraph 0087, lines 9-11).

However, Sengupta et al. does not disclose generating one or more initial seismic images based at least partially on the first tomographic velocity model.

Kacewicz et al. discloses generating one or more initial seismic images (30, 40, Fig. 1) based at least partially on the first tomographic velocity model (10; paragraph 0026, lines 8-15).

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Sengupta et al. with a first tomographic velocity model as disclosed by Kacewicz et al. for the purpose of performing seismic imaging.

While Sengupta et al. does not expressly disclose generating a geomechanical velocity model (130) based at least partially on the geomechanical outputs, Sengupta et al. discloses data source of step (130) may be geomechanical (paragraph 0110, line 3-6).

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Sengupta et al. with geomechanical outputs for the purpose of generating a geomechanical velocity model (130).



Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Sengupta et al. with a first tomographic velocity model and a geomechanical velocity model for the purpose of generating a second tomographic velocity model when the condition is met.

Regarding claim 10, while Sengupta et al. does not disclose modules for implementing the method steps, Sengupta et al. discloses a computer-implemented method (paragraph 0125, lines 1-2; claim 1) as discussed above. 

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Sengupta et al. with computer modules for the purpose of implementing the method steps.

Regarding claims 2, 11, and 19, Sengupta et al. does not disclose generating one or more updated seismic images based at least partially on the second tomographic velocity model. 

Kacewicz et al. discloses a condition (satisfactory = no, 60) for generating one or more updated seismic images (30, 40, Fig. 1) based at least partially on the second tomographic velocity model (updated 10, loop from 60, paragraph 0026, lines 8-15, Fig. 1, updated 10 generates seismic imaging 30, seismic image 40).

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Sengupta et al. with a second tomographic velocity model as disclosed by Kacewicz et al. for the purpose of performing seismic imaging when the condition is met.

Regarding claims 7 and 16, Sengupta et al. discloses the geomechanical outputs comprise at least one of: an effective stress value (deriving stresses and strains associated with the geomechanical model, paragraph 0087, lines 9-11). 

While Sengupta et al. does not disclose the geomechanical outputs comprise at least one of: an effective mean stress value, a density value, or a bulk modulus value, the limitations are recited in the alternative form, thus, the limitations are optional. 

Regarding claims 8 and 17, while Sengupta et al. does not expressly disclose generating a second tomographic velocity model comprises warping the geomechanical velocity model to the first tomographic velocity model, Sengupta et al. discloses a 

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Sengupta et al. with warping the geomechanical velocity model to the first tomographic velocity model when the condition is met (convergence = 0, 160) for the purpose of generating a second tomographic velocity model.

Claims 3, 4, 12, 13, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Sengupta et al. in view of Kacewicz et al. as applied to claim 1 above, and further in view of Zhao et al. (US 2016/0320512).

Regarding claims 3, 12, and 20, Sengupta et al. as modified by Kacewicz et al. discloses the claim limitations as discussed above except generating one or more initial seismic images comprises performing reverse time migration. 

Zhao et al. discloses generating one or more initial seismic images comprises performing reverse time migration (paragraph 0020, lines 14-21). 

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Sengupta et al. as modified with performing 

Regarding claims 4, 13, and 21, Sengupta et al. as modified by Kacewicz et al. discloses the claim limitations as disclosed above except generating one or more initial seismic images comprises performing Kirchoff migration. 

Zhao et al. discloses generating one or more initial seismic images comprises performing Kirchoff migration (paragraph 0020, lines 14-21). 

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Sengupta et al. as modified with performing Kirchoff migration as disclosed by Zhao et al. for the purpose of generating a seismic image.

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sengupta et al. in view of Kacewicz et al. as applied to claim 1 above, and further in view of Dasgupta et al. (US 2004/0073370).

Regarding claims 5 and 14, Sengupta et al. as modified by Kacewicz et al. discloses the claim limitations as disclosed above except generating a first tomographic velocity model comprises determining one or more interval velocities. 



Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Sengupta et al. as modified with generating a first tomographic velocity model as disclosed by Dasgupta et al. for the purpose deriving internal velocities.

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sengupta et al. in view of Kacewicz et al. as applied to claim 1 above, and further in view of Glinsky (US 2013/0239304).

Regarding claims 6 and 15, Sengupta et al. as modified by Kacewicz et al. discloses the claim limitations as disclosed above except the geomechanical model is a dynamic forward geomechanical model. 

Glinsky discloses the geomechanical model is a dynamic forward geomechanical model (paragraph 0027, lines 1-8). 

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Sengupta et al. as modified with a dynamic forward geomechanical model as disclosed by Glinsky for the purpose of modeling or predicting fracturing of shale (geomechanical output is stress).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sengupta et al. in view of Kacewicz et al. as applied to claim 1 above, and further in view of Guy et al. (US 2017/0177764).

Regarding claim 9, Sengupta et al. as modified by Kacewicz et al. discloses the claim limitations as disclosed above except the received geomechanical data comprises evolutionary tectonic data. 

Guy et al. discloses a geomechanical data comprises evolutionary tectonic data (paragraph 0029, lines 1-8). 

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Sengupta et al. as modified with a geomechanical data comprises evolutionary tectonic data as disclosed by Guy et al. for the purpose of describing the geomechanical behavior of a basin over geological time periods.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Nghiem whose telephone number is (571) 272-2277.  The examiner can normally be reached on M-F.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/MICHAEL P NGHIEM/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        July 4, 2021